 In the Matter Of PIGGLY-WIGGLY CORPORATION,EMPLOYERandRETAILCLERKS INTERNATIONALASSOCIATION,LOCAL 1296, AFL, PETI-TIONERCase No. 39-RC-7.-Decided March 03,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'sruling made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel.*Upon the entire record in this case, the Board finds :1.The Employer is a Delaware corporation operating eight retailfood stores and a warehouse in the State of Texas.This proceedingis concerned with the five stores and warehouse which the Employerhas in metropolitan Houston.'During the year 1947, the Employerpurchased merchandise valued at approximately $3,600,000.Of thisamount, between 15 and 20 percent was received directly from pointsoutside the State of Texas.Another 12 percent, though bought inTexas, originated from out of the State.With the exception of $2,000worth of drugs, all the Employer's $4,183,000 of sales are made withinthe State of Texas.,Contrary to the contention of the Employer,we find that the Employer is engaged in commerce within the meaningof the Act and that it would effectuate the policies of the Act to assertjurisdiction here.3nITouston, Reynolds,and Murdock.However, in making our decision, we take note of the fact that the Employer alsooperates a franchise business,in approximately 20 States, Alaska, and Hawaii, licensinggrocery stores to use the name,"Piggly-Wiggly "2All these figures as to purchases and sales are for the Employer's eight stores inTexas.The record does not show any breakdown for the five stores in Houston.'Matter of Tip Top Grocery Company,81 N. L R B. 955;Matter of ProvidencePublicMarket,79 N. L. R. B 1482,Matter of Margaret Ann Supermarkets,Inc., 78N L. R. B. 852In its brief the Employer relies heavily onMatter of McDonald Co-operative DairyCompany,58 N. L. R. B.552,where the Board refused to assert jurisdiction.But inthat case the company received only $24,000 worth of goods,amounting to a little over1 percent of its total purchases,directly from out of State.Here,the Employer obtains15 to 20 percent of its products,between $540,000 and $720,000 in value,directly frompoints outside the State of Texas.Furthermore,$432,000worth of the Employer'spurchases,though bought locally, were purchased from firms which received them fromout of State.82 N. L.R. B., No. 34.267 268DECISIONSOF NATIONAL LABORRELATIONS BOARD2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All retail clerks in the Employer's five stores in metropolitan Hous-ton, Texas, including checkers, cashiers, stockmen, assistant managers,produce managers, but excluding all meat department employees,porters, janitors, office employees, part-time employees, warehouseemployees, guards, professional employees, drug department man-agers, store managers, and supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 60days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to de-termine whether or not they desire to be represented, for purposes ofcollective bargaining, by the Retail Clerks International Association,Local 1296, AFL.